FIRST DIVISION
                               BARNES, P. J.,
                           GOBEIL and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   February 8, 2021



In the Court of Appeals of Georgia
 A21A0841. IN THE INTEREST OF N. C. et al., children.

      MARKLE, Judge.

      In this dependency and child custody proceeding, the juvenile court held a

hearing on November 19, 2020, in which the children’s mother, Shantricia Robinson,

was represented by counsel. On November 24, 2020, the juvenile court entered an

initial review order that addressed various custody-related issues. Robinson filed a

pro se notice of appeal on December 4, 2020. We lack jurisdiction.

      The juvenile court entered an order permitting Robinson’s counsel to withdraw

on December 17, 2020. Consequently – and pretermitting whether the November 24

order is directly appealable – Robinson was represented by counsel when she filed

her December 4 pro se notice of appeal, which therefore is a nullity. See Jacobsen v.

Haldi, 210 Ga. App. 817, 819 (1) (437 SE2d 819) (1993) (under the state constitution,
“a layperson does not have the right to represent h[er]self and also be represented by

an attorney,” and a party thus “cannot attempt to represent herself by filing pro se

pleadings, while at the same time she is represented by counsel of record”)

(punctuation omitted); accord Ringold v. State, 309 Ga. 443, 445-446 (847 SE2d 181)

(2020) (the defendant’s pro se motion to withdraw his guilty plea, filed 12 days

before the trial court granted his counsel’s motion to withdraw, “was a legal nullity

that presented nothing for the trial court to decide”); see also Tolbert v. Toole, 296

Ga. 357, 361-363 (3) (767 SE2d 24) (2014); Soberanis v. State, 345 Ga. App. 403,

405 (812 SE2d 800) (2018). As a result, Robinson’s appeal is hereby DISMISSED

for lack of jurisdiction. See Soberanis, 345 Ga. App. at 405.

      Appeal dismissed. Barnes, P. J., and Gobeil, J., concur.




                                          2